Citation Nr: 1612290	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left hip arthritis.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) (originally claimed as stomach ulcers).

3.  Entitlement to service connection for foot rot.

4.  Entitlement to service connection for skin cancer due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

It is noted that in February 2010, the Veteran submitted a statement that he wanted a VA examination for the above conditions, as well as for his claim for a brain aneurysm, which was also denied in the January 2010 rating decision.  The Veteran's representative at the time checked a box on the cover page accompanying this request noting that this was an "informal Notice of Disagreement."  The Veteran subsequently submitted a formal Notice of Disagreement for the above issues, but not for service connection for a brain aneurysm.  Accordingly, the Board considers this more recent formal Notice of Disagreement to be evidence that the Veteran did not intend to appeal his denied claim for service connection for a brain aneurism.  

It is also noted that when the Veteran was afforded his VA examination in November 2015, the examiner found that the Veteran, although he did not have a stomach ulcer, had a history of GERD.  As either GERD or a stomach ulcer could conceivably produce the heartburn symptoms that the Veteran described himself having, the Board believes it is more appropriate to expand the nature of his claim on appeal and characterize it as a claim for entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) (originally claimed as stomach ulcers).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for skin cancer and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the claim for service connection for left hip arthritis is requested.

2.  A current diagnosis of foot rot is not shown by the competent evidence of record at any time during the appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a service connection for left hip arthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Foot rot was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Left Hip Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew the appeal for service connection for a left hip disability at his November 17, 2015 examination.  At this examination, the examiner recorded the Veteran's statements that he did not file for a hip disability and that he developed his left hip disability due to steroid exposure and not service.  The Veteran stated he was not claiming a hip problem due to his service and that he did not want to claim service connection.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist - Service Connection for Foot Rot

Regarding the service connection claim for foot rot, in correspondence dated in December 2009, prior to the January 2010 rating decision denying service connection for the above, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service treatment records, personnel records, and post-service treatment records have been secured.   

Also, the Veteran was provided a VA examination in November 2015 for his foot rot.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and provided opinions supported by a rationale.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran was afforded the opportunity to testify before a Veterans Law Judge and declined.  Therefore, the duties to notify and assist have been met.

Service Connection for Foot Rot

In the instant case, the Veteran's VA medical center (VAMC) treatment records do not contain any notations or diagnoses of foot rot.  The Veteran was afforded a VA examination in November 2015.  The examiner noted that the Veteran showed no evidence of a chronic fungal infection or "athlete's foot," and he did not see evidence of foot rot at that time, or any evidence of it in the past.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2015).  In this case, there is no clinical evidence in the claims file diagnosing foot rot in accordance with applicable law. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence of record does not indicate the presence of a foot rot at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as diagnosis of foot rot is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, even the Veteran himself does not provide any lay statements specifically regarding foot rot, and the medical evidence of record does not show that he has a diagnosed disability.  
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

The appeal for service connection for left hip arthritis is dismissed.

Entitlement to service connection for foot rot is denied.


REMAND

First, as the Veteran's personnel records confirm he was in Vietnam, he is presumed exposed to Agent Orange, which he claims is the cause of his basal cell carcinoma.  While the Veteran was afforded an examination in November 2015 for his claimed basal cell carcinoma, the examiner opined that the Veteran's condition was less likely than not due to service because basal cell carcinoma is not a presumptive condition according to VA.  However, even though the Veteran cannot be granted service connection on a presumptive basis, because basal cell carcinoma is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had skin cancer at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, upon remand, the November 2015 examiner should provide an addendum opinion on whether the Veteran's skin cancer is as likely as not related to service, including Agent Orange exposure, regardless of basal cell carcinoma not being listed under 38 C.F.R. 
§ 3.309.  

Next, the November 2015 examiner noted that the Veteran's claimed stomach ulcer was less likely than not caused or incurred in service, because the Veteran reported occasional heartburn but denied being diagnosed with or treated for stomach ulcers.  VAMC treatment records; however, note that the Veteran has a history of GERD, for which he takes medication.  The examiner did not address whether the Veteran's GERD was caused or incurred by service, and should do so upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims to the examiner that conducted the November 2015 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his skin cancer.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's basal cell carcinoma began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

If the examiner finds that the Veteran's skin cancer is not related to Agent Orange (s)he must offer a rationale other than the fact that it is not a disease on the presumptive service connection list under 38 C.F.R. § 3.309.

The supporting rationale for all opinions expressed must be provided.

2.  The November 2015 examiner, or a suitable substitute must also provide an addendum opinion to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD began in or is etiologically related to any incident of the Veteran's military service.

The supporting rationale for all opinions expressed must be provided.

3.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


